Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 2 TO THE

ASSET PURCHASE AGREEMENT

THIS AMENDMENT, dated as of September 4, 2012 (this “Amendment No. 2”), to the
Asset Purchase Agreement, dated as of June 20, 2012, by and among FEDERAL SIGNAL
CORPORATION, a Delaware corporation (“Seller Parent”), FEDERAL SIGNAL
TECHNOLOGIES, LLC, a Delaware limited liability company, VESYSTEMS, LLC, a
Delaware limited liability company, SIRIT INC., organized in Canada, SIRIT
CORP., a Texas corporation, FEDERAL APD INCORPORATED, a Michigan corporation,
DIAMOND CONSULTING SERVICES LIMITED, organized under the laws of England, PIPS
TECHNOLOGY INC., a Tennessee corporation, PIPS TECHNOLOGY LIMITED, organized
under the laws of England, IDRIS TECHNOLOGY LIMITED, organized under the laws of
England, FEDERAL SIGNAL TECHNOLOGIES (HONG KONG) LIMITED, organized in Hong
Kong, FEDERAL SIGNAL DO BRASIL PARTICIPAÇÕES LTDA, organized in Brazil, FEDERAL
APD DE MEXICO, S.A. DE C.V., organized in Mexico, and FEDERAL APD DO BRASIL
LTDA, organized in Brazil, in favor of 3M COMPANY, a Delaware corporation
(“Buyer Parent”), and one or more subsidiaries of Buyer Parent designated
pursuant to Section 6.4 of the Purchase Agreement (as defined below), as amended
by Amendment No. 1 to the Asset Purchase Agreement, dated as of August 3, 2012,
by and among Seller Parent and Buyer Parent (as so amended, the “Purchase
Agreement”). Capitalized terms used but not otherwise defined herein have the
meanings ascribed to such terms in the Purchase Agreement.

RECITALS

WHEREAS, on July 19, 2012, Seller Parent notified Buyer Parent (the “July
Notification”) that the Texas Department of Transportation sent it a
notification regarding the termination of the Agreement for the Provision of
Statewide Toll Collection Customer Service Center System and Operations and
Central Texas Turnpike System Toll Operations, dated November 29, 2011, between
the Texas Department of Transportation (TxDOT) and Federal Signal Technologies,
LLC (the “TxDOT II Contract”);

WHEREAS, on September 4, 2012 Seller Parent also notified Buyer Parent (the
“September Notification” and together with the July Notification, the
“Notifications”) of certain changes in the Business;

WHEREAS, as a result of the Notifications, the Seller Parent and the Buyer
Parent desire to amend the Purchase Agreement pursuant to this Amendment No. 2
as set forth below; and

WHEREAS, the Purchase Agreement may be amended or modified by an agreement in
writing executed by Buyer Parent and Seller Parent pursuant to Section 13.2
(“Amendment”) of the Purchase Agreement.



--------------------------------------------------------------------------------

TERMS OF THE PARTIES’ AGREEMENT

NOW, THEREFORE, Seller Parent and Buyer Parent hereby amend the Purchase
Agreement as follows:

1. The definition of “Estimated Working Capital Overage” set forth in
Section 1.1 (“Certain Definitions”) of the Purchase Agreement is hereby deleted
in its entirety.

2. The definition of “Negative Closing Date Working Capital Adjustment” set
forth in Section 1.1 of the Purchase Agreement is hereby amended and restated in
its entirety to reflect the changes set forth below:

““Negative Closing Date Working Capital Adjustment” means (a) if the Estimated
Working Capital Underage is less than Five Million Nine Hundred Forty Thousand
Dollars ($5,940,000), the amount, if any, by which (i) the Target Working
Capital minus Five Million Nine Hundred Forty Thousand Dollars ($5,940,000)
exceeds (ii) the Closing Date Working Capital, and (b) if the Estimated Working
Capital Underage exceeds Five Million Nine Hundred Forty Thousand Dollars
($5,940,000), the amount, if any, by which the Working Capital Estimate exceeds
the Closing Date Working Capital (as finally determined pursuant to
Section 2.6(d)) .”

3. The definition of “Positive Closing Date Working Capital Adjustment” set
forth in Section 1.1 (“Certain Definitions”) of the Purchase Agreement is hereby
amended and restated in its entirety to reflect the changes set forth below:

““Positive Closing Date Working Capital Adjustment” means if the Estimated
Working Capital Underage exceeds Five Million Nine Hundred Forty Thousand
Dollars ($5,940,000), the amount, if any, by which the Closing Date Working
Capital (as finally determined pursuant to Section 2.6(d)) exceeds the Working
Capital Estimate, but only to the extent that (a) the Closing Date Working
Capital (as finally determined pursuant to Section 2.6(d)) is less than (b) the
Target Working Capital minus Five Million Nine Hundred Forty Thousand Dollars
($5,940,000).”

4. The definition of “Purchase Price” set forth in Section 1.1 (“Certain
Definitions”) of the Purchase Agreement is hereby amended and restated in its
entirety to reflect the changes set forth below:

““Purchase Price” means the Estimated Purchase Price, plus the Positive Closing
Date Working Capital Adjustment, minus the Negative Closing Date Working Capital
Adjustment, plus the Positive Closing Date Indebtedness Adjustment, minus the
Negative Closing Date Indebtedness Adjustment. Exhibit J contains sample
calculations of the Purchase Price.”

 

2



--------------------------------------------------------------------------------

5. The definition of “Target Working Capital” set forth in Section 1.1 (“Certain
Definitions”) of the Purchase Agreement is hereby amended and restated in its
entirety to reflect the changes set forth below:

““Target Working Capital” means: (a) if the Closing Date is on or before
September 4, 2012, Twenty Five Million Seven Hundred Thousand Dollars
($25,700,000), or (b) if the Closing Date is on or after September 5, 2012,
Twenty Seven Million Five Hundred Thousand Dollars ($27,500,000).”

6. The following defined terms shall be added to Section 1.1 (“Certain
Definitions”) of the Purchase Agreement:

““Faneuil Subcontract” means the Subcontract Operations Agreement Under the
Texas Department of Transportation Agreement for the Provision of Statewide Toll
Collection Customer Service Center System and Operations and Central Texas
Turnpike System Toll Operations, dated November 30, 2011, between Federal Signal
Technologies, LLC and Faneuil, Inc.”

““Gila SubContract” means the Subcontract Operations Agreement Under the Texas
Department of Transportation Agreement for the Provision of Statewide Toll
Collection Customer Service Center System and Operations and Central Texas
Turnpike System Toll Operations, dated November 18, 2011, between Federal Signal
Technologies, LLC and Gila LLC d/b/a Municipal Services Bureau.”

““TxDOT II Contract” means the terminated Agreement for the Provision of
Statewide Toll Collection Customer Service Center System and Operations and
Central Texas Turnpike System Toll Operations, dated November 29, 2011, between
the Texas Department of Transportation (TxDOT) and Federal Signal Technologies,
LLC.”

7. Subsections (p) and (q) of Section 2.1 (“Assets”) of the Purchase Agreement
are hereby amended and restated in their entirety to reflect the changes set
forth below, new subsection (r) shall be added immediately following subsection
(q) as set forth below, and the concluding paragraph of Section 2.1 shall be
amended in its entirety as set forth below:

“(p) all bank accounts of the Business with Wells Fargo Bank, Lloyds Bank plc
and HSBC, each of which is included in the list set forth in Schedule 3.11;

(q) all information, files, records, data, plans, contracts and recorded
knowledge, including customer and supplier lists, related to the foregoing; and

(r) all hardware assets listed in Schedule 2.1(r), including any software
pre-installed by the hardware vendor as a standard component of such hardware,
and excluding all other software and data installed or stored on such hardware.

 

3



--------------------------------------------------------------------------------

Schedule 2.1(s) sets forth a list of all material Assets located at the
University Park, Illinois facility, all of which shall constitute Assets
hereunder except to the extent identified on Schedule 2.2(k) as an Excluded
Asset.”

8. Subsections (k) and (l) of Section 2.2 (“Excluded Assets”) of the Purchase
Agreement are hereby amended and restated in their entirety to reflect the
changes set forth below and new subsections (m) and (n) shall be added
immediately following subsection (l), as set forth below:

“(k) the other assets, properties or rights set forth on Schedule 2.2(k);

(l) consistent with Section 5.8, all accounts payable to any FS Tech Entity from
Seller Parent or an Affiliate (excluding the other FS Tech Entities);

(m) all hardware assets listed in Schedule 2.2(m), including any software
pre-installed by the hardware vendor as a standard component of such hardware,
and excluding all other software and data installed or stored on such hardware;
and

(n) all rights under the TxDOT II Contract, the Gila Subcontract and the Faneuil
Subcontract.”

9. Subsections (f) and (g) of Section 2.3 (“Assumed Liabilities”) of the
Purchase Agreement are hereby amended and restated in their entirety to reflect
the changes set forth below and new subsection (h) shall be added immediately
following subsection (g), as set forth below:

“(f) subject to the exclusions set forth in Section 2.4(g) and the specific
indemnification provisions of Seller Parent set forth in Section 12.2(a)(i)(F)
and any related Claims made under Section 12.2(a)(ii) (subject to the applicable
limitations set forth in Article 12), liabilities and obligations of the FS Tech
Entities arising from events occurring after the Closing Date relating to Case
No. 1:11-CV-00672, Neology v. Federal Signal Corporation, et al. filed in the
U.S. District Court of Delaware (Wilmington) on July 29, 2011 (the “Delaware
Neology Case”), and Case No. 2:12-CV-04422-GHK-JPR, Neology v. Federal Signal
Corporation, et al. filed in the U.S. District Court for the Central District of
California (Los Angeles) on May 21, 2012 (the “California Neology Case”, and
together with the Delaware Neology Case, the “Neology Lawsuits”);

(g) any liability arising from unpaid vacation pay as of the Closing Date, but
only to the extent that which has been accrued for on the Final Closing Date
Balance Sheet; and

(h) subject to the specific indemnification provisions of Seller Parent set
forth in Section 12.2(a)(i)(I) and any related Claims made under
Section 12.2(a)(ii) (subject to the application limitations set forth in Article
12), liabilities and obligations of the FS Tech Entities arising from or related
to any demands made by Motorola Solutions, Inc. and /or one or more of its
Affiliates for

 

4



--------------------------------------------------------------------------------

indemnification under the Product Development, License and Support Agreement,
dated September 30, 2010, between Symbol Technologies, Inc. and Sirit, Inc. for
costs associated with patent litigation against Round Rock Research, LLC
(“Motorola Demands”) including but not limited to the demand for indemnification
set forth in the letter from Motorola Solutions, Inc. to Sirit, Inc. and Federal
Signal Corporation, dated June 21, 2012.”

10. Subsections (g), (n) and (o) of Section 2.4 (“Retained Liabilities”) of the
Purchase Agreement are hereby amended and restated in their entirety to reflect
the changes set forth below and new subsection (p) shall be added immediately
following subsection (o), as set forth below:

“(g) except as is contemplated by Section 2.3(h), any liability or obligation
attributable to the infringement of third party intellectual property arising
from any service performed or any product used, manufactured or sold by any
Seller prior to the Closing Date, including but not limited to such liabilities
or obligations arising from or in connection with the Neology Lawsuits;

. . .

(n) any other liability or obligation of the Sellers of any kind relating to
Business Employees who do not become Transferring Employees, whether such
liability or obligation arises on, before, or after the Closing Date;

(o) except as is contemplated by Section 2.3(b), any liabilities and obligations
arising from the recall, design defect or other warranty Claims for any products
manufactured or sold or services performed prior to the Closing Date, regardless
of when such Claims are made or asserted; or

(p) any liability or obligation related to the TxDOT II Contract and any related
subcontracts, including the Gila Subcontract and the Faneuil Subcontract and
including the updates provided to Schedule 3.2(b) (“Material Changes or Events”)
of the Disclosure Schedules with respect to subparts 12-14 and Schedule 3.8
(“Litigation and Other Proceedings”) of the Disclosure Schedules with respect to
subparts 20, 21 and 22 thereof.”

11. Subsection (a) of Section 2.6 (“Purchase Price”) of the Purchase Agreement
is hereby amended and restated in its entirety to reflect the changes set forth
below:

“(a) The “Estimated Purchase Price” shall be equal to One Hundred Ten Million
Dollars ($110,000,000) minus (i) the greater of (x) the Estimated Working
Capital Underage or (y) Five Million Nine Hundred Forty Thousand Dollars
($5,940,000), and (ii) the Closing Date Indebtedness Estimate. At the Closing,
the Buyer shall pay or deliver the Estimated Purchase Price as follows:

 

  (i) To the Escrow Agent, the amount of Twenty Two Million Dollars
($22,000,000) (the “Escrowed Proceeds”); and

 

5



--------------------------------------------------------------------------------

  (ii) In accordance with a funds flow memorandum to be agreed upon by the
Seller Parent and the Buyer Parent at least three (3) Business Days prior to the
Closing Date, the Estimated Purchase Price less the Escrowed Proceeds, payable
by wire transfer of immediately available funds.

For the avoidance of doubt, if the Estimated Working Capital Underage is less
than Five Million Nine Hundred Forty Thousand Dollars ($5,940,000), then the
“Estimated Purchase Price” shall equal One Hundred Ten Million Dollars
($110,000,000) minus (x) Five Million Nine Hundred Forty Thousand Dollars
($5,940,000) and (y) the Closing Date Indebtedness Estimate. If the Estimated
Working Capital Underage is greater than Five Million Nine Hundred Forty
Thousand Dollars ($5,940,000), then the “Estimated Purchase Price” shall equal
One Hundred Ten Million Dollars ($110,000,000) minus (x) the Estimated Working
Capital Underage and (y) the Closing Date Indebtedness Estimate.”

12. A new Section 5.19 (“TxDOT Resolution”) shall be added to Article 5
(“Covenants of the Sellers”) of the Purchase Agreement:

“5.19 TxDOT Resolution. Sellers shall be entitled to seek reimbursement from the
Texas Department of Transportation in connection with the cancellation of the
TxDOT II Contract, provided, however, that Sellers shall use commercially
reasonable efforts to minimize any disruption to the Buyer’s relationship with
the Texas Department of Transportation.”

13. A new Section 5.20 (“TxDOT Back Office Development”) shall be added to
Article 5 (“Covenants of the Sellers”) of the Purchase Agreement:

“5.20 TxDOT Back Office Development. Up to and through the Closing Date,
notwithstanding the termination of the TxDOT II Contract by the Texas Department
of Transportation, Sellers shall use commercially reasonable efforts to maintain
all internal staffing resources currently assigned to back office software
development related to the TxDOT II Contract, including but not limited to all
personnel located in Austin, Texas, and shall maintain and preserve all software
developed or under development for that project, and shall use commercially
reasonable efforts to maintain all data, files and documentation relating
thereto, and shall use commercially reasonable efforts to maintain and preserve
the software development and testing environment used for the project, including
all software, data, databases and files installed or stored upon the assets
listed in Schedule 2.1(r).”

14. A new Section 6.8 (“Cooperation with respect to TxDOT II Contract”) shall be
added to Article 6 (“Covenants of the Buyer”) of the Purchase Agreement:

 

6



--------------------------------------------------------------------------------

“6.8 Cooperation with respect to TxDOT II Contract. In connection with Seller
Parent’s efforts to seek reimbursement from the Texas Department of
Transportation with respect to the TxDOT II Contract as is contemplated by
Section 5.19 hereof and consistent with Section 6.2(a) hereof, unless otherwise
consented to in writing by Seller Parent, the Buyer shall retain the books and
records of the Sellers delivered to the Buyer relating to periods prior to the
Closing Date in accordance with the Buyer’s document retention policy. During
the period during which such books and records are retained, duly authorized
representatives of Seller Parent shall, upon reasonable notice and for a
reasonable purpose, and at Seller Parent’s expense, have access thereto during
normal business hours to examine, inspect and copy such books and records.
Additionally, in connection with the Retained Liabilities and as shall be
reasonably required in connection with the defense of any Proceeding or
otherwise, the Buyer shall make available to Seller Parent, at Seller Parent’s
expense, access to employees as may be reasonably requested by the Seller Parent
for a reasonable purpose.”

15. Subsection (c) of Section 7.3 (“Employee Matters”) of the Purchase Agreement
is hereby amended and restated in its entirety to reflect the changes set forth
below:

“(c) Contemporaneous with the date of this Agreement, Buyer Parent has delivered
to Seller Parent a letter identifying those Business Employees who will not be
receiving an offer of continuing employment with Buyer. Buyer Parent shall have
the right to deliver to Seller Parent an updated letter identifying up to five
additional Business Employees who will not be receiving an offer of continuing
employment with Buyer (as may be updated prior to Closing, the “Non-Transferring
Employee Letter”). Subject to the limitations and conditions set forth in the
Non-Transferring Employee Letter, Buyer shall offer all other Business Employees
disclosed to Buyer on Schedule 3.7(a) as of the date of this Agreement
continuing employment on an “at will” basis (to the extent applicable under
local Law), subject to the terms and conditions of employment as the Buyer shall
choose (other than the UK Employees as to which Section 7.4 shall apply). The UK
Employees and those employees who accept employment with the Buyer or an
Affiliate of the Buyer shall be referred to as “Transferring Employees.” Nothing
in this Agreement is intended to or shall be interpreted to require the Buyer to
continue the employment of any Transferring Employee for any period of time
following the Closing Date or to prevent the Buyer from making future changes in
the terms and conditions of employment (including the compensation) of any
Transferring Employee, subject to applicable Law.”

16. Section 8.7 (“Release of any Guarantor Obligations”) of the Purchase
Agreement is hereby amended and restated in its entirety to reflect the changes
set forth below:

“8.7 Release of any Guarantor Obligations as to the Assets. The Sellers shall
(a) have caused the release of any guarantor obligations as to the Assets
pursuant to the Financing Agreement, dated as of February 22, 2012, among
Federal Signal Corporation, certain subsidiaries of Federal Signal Corporation
(as guarantors), various lenders from time to time party thereto, and TPG
Specialty Lending, Inc. (as administrative agent, collateral agent and sole lead
arranger) and any ancillary

 

7



--------------------------------------------------------------------------------

agreements related thereto and pursuant to the Credit Agreement dated as of
February 22, 2012, by and among Federal Signal Corporation (as borrower),
various lenders, General Electric Capital Corporation (as a co-collateral
agent), and Wells Fargo Capital Finance, LLC (as administrative agent and
co-collateral agent) and any ancillary agreements thereto, and (b) have provided
evidence of such release in a form reasonably satisfactory to the Buyer. “

17. Subsections (a)(i)(B), (a)(i)(F), and (a)(i)(G) of Section 12.2
(“Indemnification by Seller Parent”) of the Purchase Agreement are hereby
amended and restated in their entirety to reflect the changes set forth below
and new subsections (a)(i)(H) and (a)(i)(I) shall be added immediately following
subsection (a)(i)(G), as set forth below:

“(B) any and all actions, suits, claims, or legal, administrative, arbitration,
governmental or other proceedings or investigations against any Buyer
Indemnified Party that relate to the Sellers or the Business which result from
or arise out of any action or inaction prior to the Closing Date of the Sellers
or any director, officer, employee, agent, representative or subcontractor of
any Seller, including any relating to the pre-closing infringement of third
party intellectual property (other than those relating to the Neology Lawsuits,
Motorola Demands or Round Rock Infringement (as defined in
Section 12.2(a)(i)(H)), except for the Assumed Liabilities;

. . .

(F) all liabilities and obligations of the Buyer arising from events occurring
after the Closing Date relating to the Neology Lawsuits or any lawsuit by
Neology against the Buyer relating to the activities of the Business prior to
the Closing Date (or any lawsuit by any Affiliate or successor to any Claims of
Neology against the Buyer);

(G) all Taxes for which Seller Parent is liable under Sections 7.1 and 13.15 for
Pre-Closing Tax Periods;

(H) any liabilities or obligations of the Buyer attributable to the infringement
or misappropriation of any intellectual property of Round Rock Research, Inc.
and/or any of its Affiliates as a result of the continued operation of the
Business as presently conducted (“Round Rock Infringement”) (or any lawsuit by
any Affiliate or successor to any Claims of Round Rock Research against the
Buyer); and

(I) any liabilities or obligations of the Buyer arising from events occurring
prior to, on or after the Closing Date attributable to or otherwise relating to
the Motorola Demands; and”

18. A new subsection (d) shall be added to Section 12.2 (“Indemnification by
Seller”) of the Purchase Agreement immediately following subsection (d), as set
forth below:

“(d) Seller Parent will indemnify, hold harmless, defend and bear all reasonable
costs of defending the Buyer Indemnified Parties from and against any Buyer’s
Loss, including the reasonable costs of internal resources reasonably
documented, as a result of, arising out of or in connection with the Federal APD

 

8



--------------------------------------------------------------------------------

Incorporated units described in Schedule 3.9(a) (“Compliance with Laws”),
including any Buyer’s Loss associated with (i) the replacement or retrofitting
of such units, (ii) any Claims or Proceedings associated with such units,
including any Claims made or Proceedings brought by a Governmental Authority,
and (iii) any and all Claims or Proceedings incident to any of the foregoing or
to the enforcement of this Section 12.2(d). For the avoidance of doubt, neither
the Seller’s Floor nor the Seller’s Cap shall apply to the indemnification
obligations set forth in this Section 12.2(d), and the Buyer Indemnified Parties
shall be reimbursed dollar-for-dollar for any such Buyer’s Losses.”

19. New subsections (d) and (e) shall be added to Section 12.4 (“Notice of
Claims”) of the Purchase Agreement immediately following subsection (c), as set
forth below:

“(d) Defense of Claims Relating to Motorola Demands. Notwithstanding the
procedures set forth in Section 12.4, the Buyer shall defend, control and/or
settle Claims relating to Motorola Demands. The Sellers shall cooperate in and
provide reasonable assistance to the Buyer in so conducting such defense. Each
of Buyer and Seller Parent agree upon the request of the other to promptly enter
into a joint defense agreement and a common representation agreement in
substantially the same form as has been entered into with respect to the Neology
Lawsuits. The Buyer shall have the right to make Claims against the Escrowed
Proceeds for any and all Buyer Losses as they are incurred arising from Motorola
Demands to be paid in accordance with the Escrow Agreement.

(e) Defense of Claims Relating to Round Rock Infringement. Notwithstanding the
procedures set forth in Section 12.4, the Buyer shall defend, control and/or
settle Claims relating to Round Rock Infringement; provided, however, that the
Buyer will not enter into any settlement with respect to Claims relating to the
Round Rock Infringement without the prior written consent of the Seller Parent,
which consent shall not be unreasonably withheld or delayed. The Sellers shall
cooperate in and provide reasonable assistance to the Buyer in so conducting
such defense. Each of Buyer and Seller Parent agree upon the request of the
other to promptly enter into a joint defense agreement and a common
representation agreement in substantially the same form as has been entered into
with respect to the Neology Lawsuits. The Buyer shall have the right to make
Claims against the Escrowed Proceeds for any and all Buyer Losses as they are
incurred arising from Round Rock Infringement to be paid in accordance with the
Escrow Agreement.”

20. Subsection (b) of Section 12.5 (“Mitigation of Losses; Adjustment to
Purchase Price; No Consequential Damages”) of the Purchase Agreement is hereby
amended and restated in its entirety to reflect the changes set forth below:

“(b) No Indemnified Party shall be entitled to double recovery (or recovery more
than once) for the amount of any losses indemnified by the Indemnifying Party
under this Article 12 (“Losses”) suffered by such party to the extent such party
has otherwise been compensated for such Losses (even if such Losses may have
resulted from the breach or inaccuracy of more than one of the representations
and warranties or covenants herein). For the avoidance of doubt, no Buyer
Indemnified Party shall be entitled to recover for any breach by Seller Parent
of any of the representations or warranties contained in Article 3 that are also
Claims of Neology (or any Affiliate or successor thereof) in the Neology
Lawsuits or Claims relating to Motorola Demands or Round Rock Infringement.”

 

9



--------------------------------------------------------------------------------

21. Section 12.6 (“Payment of Buyer’s Loss”) of the Purchase Agreement is hereby
amended and restated in its entirety to reflect the changes set forth below:

“12.6 Payment of Buyer’s Loss. Except with respect to Buyer’s Losses under
Section 12.2(a)(i)(F), Section 12.2(a)(i)(H), Section 12.2(a)(i)(I) and, in each
case, any related Claims made under Section 12.2(a)(ii) and subject to the
applicable limitations set forth in this Article 12, all liabilities of Seller
Parent under this Article 12: (i) shall first be paid or reimbursed out of the
Escrowed Proceeds in accordance with the terms of the Escrow Agreement and
(ii) after exhaustion of the Escrowed Proceeds or upon the release of the
Escrowed Proceeds in accordance with the terms of the Escrow Agreement, any
Claim for indemnification by the Buyer Indemnified Parties shall be satisfied by
Seller Parent. With respect to Buyer’s Losses under Section 12.2(a)(i)(F),
Section 12.2(a)(i)(H), Section 12.2(a)(i)(I) and, in each case, any related
Claims made under Section 12.2(a)(ii), all liabilities of Seller Parent shall be
paid solely and exclusively out of the Escrowed Proceeds in accordance with the
Escrow Agreement.”

22. Exhibit B (“Current Assets; Current Liabilities”) and Exhibit C (“Working
Capital Calculation Principles”) to the Purchase Agreement is hereby amended and
restated in its entirety to reflect the changes set forth in Appendix A hereto.

23. A new Exhibit J (“Purchase Price Sample Calculations”) shall be added to the
Purchase Agreement in the form set forth in Appendix B hereto.

24. With respect to the matters addressed in the Notifications and any
corresponding updates to the Disclosure Schedules, Buyer hereby waives any and
all rights to: (i) claims that a condition to Closing under Article 8 has not
been satisfied, (ii) claims that a Closing deliverable has not been delivered as
required by Article 10, and (iii) termination of the Purchase Agreement under
Section 11.3. With respect to the updates provided to the Disclosure Schedules
with respect to the TxDOT II Contract only, Buyer hereby waives any and all
rights to claims for indemnification related to a Buyer’s Loss. With respect to
the updates provided to Schedule 3.2(b) (“Material Changes or Events”) of the
Disclosure Schedules with respect to items (ii) and (iii) of subpart 10 thereof
(and which items are referenced in September Notification), Buyer hereby waives
any and all rights to claims for indemnification related to a Buyer’s Loss
pursuant to Section 3.2(b) (“Financial Matters—Absence of Material Changes or
Events”) of the Purchase Agreement only; provided that, the Buyer does not waive
any rights to claims for indemnification related to a Buyer’s Loss to the extent
the underlying conduct or other cause of such updates constitutes a breach of
another representation or warranty set forth in the Purchase Agreement. Except
to the extent provided in the two immediately preceding sentences and in
accordance with Section 13.9 (“Supplemental Information; List of Schedules and
Exhibits”) of the Purchase Agreement, Buyer does not waive any rights with
respect to the effect of the matters addressed in the Notifications and any
corresponding updates to the Disclosure Schedules on (x) the determination of
the presence of a breach of any representation or warranty in the Purchase
Agreement, or (y) Buyer’s right to indemnification under the Purchase Agreement.

 

10



--------------------------------------------------------------------------------

25. Seller Parent hereby waives any and all rights to: (i) claims that a
condition to Closing under Article 9 has not been satisfied, (ii) claims that a
Closing deliverable has not been delivered as required by Article 10, and
(iii) termination of the Purchase Agreement under Section 11.4.

26. Exhibit D (“Form of Escrow Agreement”) to the Purchase Agreement is hereby
amended and restated in its entirety to reflect the changes set forth in
Appendix C hereto.

27. This Amendment No. 2, including the Recitals, which are specifically
incorporated herein, expresses the full and complete understanding of the
parties with respect to the subject matter hereof and supersedes all prior or
contemporaneous proposals, agreements, representations and understandings,
whether written or oral, with respect to the subject matter.

28. This Amendment No. 2 may be executed in one or more counterparts (including
by facsimile), each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

29. Except as herein provided, all of the terms, covenants and conditions of the
Purchase Agreement shall remain in full force and effect.

30. This Amendment No. 2 shall be governed by and construed in accordance with
the internal laws of the State of Minnesota.

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
executed by their duly authorized representatives on the day and year first
above written.

 

BUYER PARENT: 3M COMPANY By:   /s/ John R. Houle   Name:  John R. Houle  
Title:    Vice President and General Manager                Traffic Safety
Systems Division SELLER PARENT: FEDERAL SIGNAL CORPORATION By:   /s/ Jennifer L.
Sherman   Name:  Jennifer L. Sherman   Title:    Senior Vice President, Chief  
             Administrative Officer, General                Counsel and
Secretary

SIGNATURE PAGE TO AMENDMENT NO. 2 TO THE ASSET PURCHASE AGREEMENT